Dear Mr. Dearing:
This office is in receipt of your request for reconsideration of Atty. Gen. Op. No. 95-93 in regard to the Civil Service System in the City of Slidell. The question presented was whether the City can by charter amendment substitute a new civil service system with one board and new provisions in place of the two civil service systems created by the legislature and placed in the home rule charter. By Act 61
of 1976 the Municipal Police Employees Civil Service was created, and the Municipal Employees Civil Service was created by Act 429
of 1977. With reliance upon earlier opinions, it was concluded, that "the City cannot enact charter amendments to eliminate the two civil service systems established by legislative acts."
You now indicate the opinion did not take into account the fact that the City of Slidell does not operate under the constitutional provisions relative to Municipal Police and Fire Civil Service inasmuch as the City has no fire department, and hence no civil service system for a fire department.
We must acknowledge that an erroneous assumption was made that the city had a regularly paid fire department and that the City fell under the provisions of Art. 10, Section 16 of the Constitution which is in regard to cities that operate "a regularly paid fire and police department".
Having been apprised of this error, we would agree with the State Examiner for the Municipal Fire and Police Civil Service system that a city that has a population of 13,000 or more which operates only a fire or police service but not both, is not qualified to be part of the Municipal Fire and Police Civil Service System. This is consistent with an opinion of this office, Atty. Gen. Op. No. 75-337, rendered before the legislative acts creating the systems for Slidell wherein it was concluded the law did not authorize a civil service system for a police department alone.
Accordingly, we conclude an amendment to the home rule charter would not be in conflict with the Constitutional provisions relative to municipal fire and police civil service inasmuch as the city does not have a fire civil service system because there is no regularly paid fire department.
We hope this sufficiently clarifies the opinion and would recall the earlier opinion based upon an incorrect assumption.
Sincerely yours,
                              RICHARD P. IEYOUB Attorney General
                           By: _____________________________ BARBARA B. RUTLEDGE Assistant Attorney General